DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the species of SEBS as selectively hydrogenated block copolymer a) and of maleated polypropylene oligomer component d) in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that the “selectively hydrogenated block copolymer is prepared from the same monomer units […] [t]he linear and branched structures of the selectively hydrogenated block copolymer are not mutually exclusive, sharing the same features.”  This is not found persuasive because, as the requirement for election of species discussed on page 2, the species of selectively hydrogenated block copolymer a) are chemically distinct.  (SEB)nX contains a coupling agent residue (X), while SEBS does not.  This is distinction is not merely one between a linear and a branched compound with the same chemical formula (e.g., the placement of groups), but rather between two different chemical compounds with mutually exclusive chemical formulas.  Applicant’s traversal is consequently unpersuasive and requirement for election of component a) stands.
Page 2 further traverses the election of component d) on the basis that the “maleated component […] is not mutually exclusive, sharing the same features, e.g, amount of maleation.”  Applicant further argues that the requirement as similar to requiring a selection of “a colorant of a particular color, if the claim was for a colorant component selected from black, blue, white pigments.”  Both arguments are unpersuasive.  As above, maleated polypropylene oligomer and maleated SEBS are chemically distinct, e.g., by definition they do not share the same chemical structure— the polypropylene oligomer has a mutually exclusive chemical structure to that of SEBS.  This is fundamentally different from a colorant 
Page 3 further argues that “there will be no additional search burden on the Examiner to examine a combination of selectively hydrogenated block copolymer […] with a maleated component.”  This is unpersuasive because, as discussed on page 3 of the restriction requirement, a search and/or examination burden exists because different fields of search are required for the distinct species.
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Claims 12–14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of block copolymer a), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2022.

The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1–11, 15, and 16, drawn to an elastic laminate and an article comprising the same, wherein the species of:
selectively hydrogenated block copolymer a) has the structure SEBS; and
component d) is a maleated polypropylene oligomer.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 12/12/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
The abstract of the disclosure is objected to because line 4 recites “the structure SEBS or (SEB)nX amorphous polyolefin such as polyethylene.”  It appears that there is a missing comma mark between “(SEB)nX” and “amorphous.”  Correction is required.  See MPEP § 608.01(b).

claims 10 and 11 at line 2 respectively recite “at least 1 wt.%” and “from 1 to 15 wt.%.”  This lacks antecedent support from the specification, of which 33 only specifies an amount of maleation of “at least 11 wt.%” or” between 11 and 15 wt.%."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 recites “said SEBS.”  It is unclear whether this refers to SEBS in component a) or SEBS in component d).  If it refers to SEBS in component a), then claim 3 is further indefinite because: 
line 2 recites “a total peak block molecular weight,” which lacks antecedent basis.  If this refers to the “peak molecular weight” of claim 1, then it is unclear because the range of “at least 145 kg/mol” is broader than “128 to 148 kg/mol” recited in line 7 of claim 1.
line 3 recites “vinyl content of at least 60%.”  Unlike claim 1 line 10, it is unclear whether the recitation in claim 3 is before or after selective hydrogenation.  
lines 3–4 recite “a melt flow rate of less than 12 g/10 min. (230°C, 2.16 kg according to ASTM D-1238).”  This range is indefinite because it is broader than “up to 6 g/10 min.” recited in line 13 of claim 1.  
	For the purposes of the rejections below, “said SEBS” will be interpreted as referring to component a); and the vinyl content as that before selective hydrogenation.
9 recites the limitation "said tackifier resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US
2011/0244232 A1) in view of Shafer et al. (US 5777043 A) and He et al. (US 2005/0176867 A1).
	With respect to claims 1 and 3, Hall discloses an adhesive polymer blend containing about 5 to 50 wt% of a first polymer component and about 50 to about 95 wt% of a second polymer component, along with about 0.1 to about 40 wt% of additives. Id. at ¶¶ 53–54.  Par. 37 teaches propylene-octene or propylene-hexene each as a suitable second polymer component. Par. 57 teaches including about 1 to about 30% of a tackifier as such additive. Pars. 66, 74 further teach including about 0.1 to about 10 wt% of a maleated polypropylene. The first polymer component is suitably a hydrogenated styrene-butadiene-styrene block copolymer of the formula (A-B-A) or (A-B)nX, where n is about 2 to about 10, A is a vinyl aromatic block, B is a polybutadiene block, and X is a coupling agent residue. Id. at ¶¶ 14, 18–19, 25. The block copolymer has a melt flow rate of from about 4 to 40 g/10 min. (ASTM D 1238).  Id. at ¶ 24. Par. 22 Id. at ¶¶ 95, 12. 
	Hall discloses selectively hydrogenated styrenic block copolymer and an elastic laminate comprising the same, but is silent as to (i) the vinyl content before hydrogenation;  (ii) the polybutadiene molecular weight of the selectively hydrogenated block copolymer; and (iii) the initial creep of the elastic laminate.
	As to (i), Shafer at claim 1 discloses a hydrogenated styrene-butadiene-styrene block copolymer having a vinyl content of 45 to 90% by weight. This vinyl content is that of the butadiene prior to hydrogenation.  Id. at col. 2, ll. 22–25.  The high vinyl content is advantageous because it yields low viscosity polymers that are easily coatable at high service temperatures.  Id. at col. 1, ll. 47–52, col. 2, ll. 25–29
	Given that Hall discloses a selectively hydrogenated styrenic block copolymer and the advantages of the high vinyl content before hydrogenation taught by Shafer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a selectively hydrogenated block copolymer with a vinyl content greater than 50% before selective hydrogenation in order to provide compositions that are easily coatable at high service temperatures.
	As to (ii), Shafer at claim 3 discloses a hydrogenated styrene-butadiene-styrene block copolymer having an weight average molecular weight of from 45,000 to 200,000, where the styrene block average molecular weight of from 5,000 to 32,000. Accordingly, the average molecular weight of the butadiene blocks would be about 136 kg/mol, where the block copolymer has an overall molecular weight of 200,000 and each styrene block has a molecular weight of 32,000 (for a total of 64,000 when assuming two styrene blocks). Such low molecular weight hydrogenated block copolymer is advantageous over the prior art higher molecular weight block copolymers because the low molecular weight block copolymer has lower viscosity and so is easier to coat. Id. at col. 1, ll. 23–31, 45–52.
	Given that Hall discloses a selectively hydrogenated styrenic block copolymer and the advantages of the low molecular weight hydrogenated block copolymer taught by Shafer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
	As to (iii), He teaches an elastic attachment adhesive comprising about 0.5 to about 55 wt.% of a thermoplastic elastomer (e.g., a styrenic block copolymer of the structure A-B-A, wherein elastomeric mid-blocks B may be hydrogenated) and about 30 to about 90 wt.% of a tackifying resin.  Id. at claim 5, ¶¶ 16–18.  When the adhesive is applied to an elastic strand, the resulting laminate is characterized by a creep performance of about 25% or less.  Id. at abstract, ¶ 62–65.  Creep performance within this range is advantageous because it corresponds to excellent toughness when used in elastic attachment applications, like elastic nonwovens in diapers and adult incontinence garments.  ¶ 13.  Like the present Spec. Par. 38, He measures creep performance at 100°F (or 37°C) for four hours of an elastic strand bonded with the adhesive to two nonwoven sheets or a nonwoven and a polymeric film, which is identical to “initial creep” as claimed.  Id. at ¶ 62.
	Given that Hall and He are both directed to styrenic block-copolymer adhesives applicable to elastic laminates and the advantages of the creep performance of the laminate taught by He, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the laminate such that it exhibits an initial creep performance of less than 25% in order to ensure excellent toughness.
	With respect to claim 2, Hall discloses that the vinyl aromatic block is derived from styrene, particularly a polystyrene block.  Id. at ¶¶ 17, 21.
	With respect to claim 4, Hall discloses selectively hydrogenated styrenic block copolymer but is silent as to the vinyl content before hydrogenation.
	Shafer at claim 1 discloses a hydrogenated styrene-butadiene-styrene block copolymer having a vinyl content of 45 to 90% by weight. This vinyl content is that of the butadiene prior to hydrogenation.  Id. at Col. 2 lines 22-25.  The high vinyl content is advantageous because it yields low viscosity polymers that are easily coatable at high service temperatures.  Id. at col. 1, ll. 47–52, col. 2, ll. 25–29.
	Given that Hall discloses a selectively hydrogenated styrenic block copolymer and the advantages of the high vinyl content before hydrogenation taught by Shafer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
	With respect to claim 5, Hall discloses that the block copolymer styrene content is about 15 to about 35 wt%.  Id. at ¶ 22.
	With respect to claim 6, Hall specifies that the linear block copolymers can have a total molecular weight of about 100,000 to about 180,000 kg/mol or as high as 500,000 kg/mol.  Id. at ¶ 23.
	With respect to claim 7, Hall discloses propylene homopolymers and copolymers as the second polymer component.  Id. at ¶ 35.
	With respect to claims 8, Hall teaches propylene-octene (“alpha-olefin having 8 carbon atoms") as a suitable second polymer component.  Id. at ¶ 37.
	With respect to claim 9, Hall discloses rosin esters, terpene phenolics, polyterpenes, and aromatic modified polyterpenes as tackifier.  Id. at ¶ 56.
	With respect to claims 10 and 11, Hall discloses that the maleated polymer has a 0.1 to about 10 wt% maleation level.  Id. at ¶ 73.
	With respect to claims 15 and 16, Hall teaches diapers or pads comprising an elastic portion coated with the adhesive composition.  Id. at ¶¶ 2, 95.  He teaches diapers and adult incontinence garments comprising a laminate comprising the adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763